OPINION OF THE COURT
Memorandum.
The judgment appealed from and the order of the Appellate Division brought up for review should be reversed, with costs, and the claim dismissed.
The claim essentially seeks judicial review of the allocation of police resources. The absence of a “special duty” owed to claimant by the State precludes his recovery (see Napolitano v County of Suffolk, 61 NY2d 863; Evers v Westerberg, 32 NY2d 684). Nor was such a “special duty” created by the officers’ assumption of a duty when they earlier attempted to remove the bull from the roadway, as there is no basis for finding that claimant relied on these efforts to his detriment (cf. De Long v County of Erie, 60 NY2d 296; Florence v Goldberg, 44 NY2d 189).
Chief Judge Cooke and Judges Jasen, Jones, Wacht-ler, Meyer and Kaye concur in memorandum; Judge Simons concurs on constraint of Napolitano v County of Suffolk (61 NY2d 863).
*947Judgment appealed from and order of the Appellate Division brought up for review reversed, etc.